DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the molten film tube" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the molten film tube" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 13-14, and 21 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Brampton (WO 2015/172226).  As per claim 1, Brampton discloses an apparatus  by a molten film cavity portion (as shown, portion contained within bubble 20 having pressure “P" defining a molten film cavity portion; figure 2; paragraphs [0023], [0029]) and a cooling element cavity portion (as shown, outer annular portion having pressure “P2" defining a cooling element cavity portion, shown in communication with outlets 56, 68 of air cooling ring 42; figure 2; paragraph [0027]), the cavity operable for receiving (via port 58) at least a portion of cooling gas from at least one cooling element (as shown receiving air (cooling gas) via ports 56, 58 from air cooling ring 42 (cooling element); figures 2-3; paragraphs [0024]-[0025]), wherein the at least one enclosure (40) is operable to maintain a predetermined pressure differential between an inside surface and an outside surface of the molten film cavity portion (controller 66 maintaining a pressure "P" within bubble 20 and maintains pressure "P2" at a target pressure, thus maintaining a predetermined pressure differential between an inside surface and an outside surface of bubble 20 (molten film cavity portion); figures 1-2; paragraphs [0008], [0023], [0028]).
As per claim 13, Brampton discloses a method for cooling, the method comprising: (a) receiving (via ports 56, 58; figure 2), by at least one enclosure (40), at least a portion of cooling gas from at least one cooling element (receiving air (cooling gas) from air cooling ring 42 (cooling element); figures 2-3; paragraphs [0024]-[0025]), the at least one enclosure (40) comprising a cavity (pressure chamber 40 (enclosure) comprising a cavity within annular curtain 44 between upstream air cooling ring 42 and downstream ring assembly 30, enclosing bubble 20; figure 2; paragraphs [0018]-[0020]) with operational extents further defined by a molten film cavity portion (as shown within bubble 20; figure 2; paragraphs [0023], [0029]) and a cooling element cavity portion (as shown surrounding bubble 20 within annular curtain 44; figure 2; paragraphs [0023], [0027]); and (b) maintaining, by the at least one enclosure, a predetermined pressure differential between an inside surface and an outside surface of the molten film cavity portion (controller 66 maintaining a pressure “P" within bubble 20 and maintains pressure “P2” at a target pressure, thus maintaining a predetermined pressure differential between an inside surface and an outside surface of bubble 20 (molten film cavity portion); figures 1-2; paragraphs [0008], [0023], [0028]).
As per claims 2 and 14, Brampton discloses the apparatus according to claim 1 and the method according to claim 13, respectively, and further discloses wherein the predetermined pressure differential maintains a stability of the molten film cavity portion and a cooling efficiency 
As per claims 9 and 21, Brampton discloses the apparatus according to claim 1 and the method according to claim 13, respectively, and further discloses wherein the at least one cooling element (42) is a single flow air ring or a dual flow air ring (as shown, disc-shaped air cooling ring 42 (cooling element) comprising annular outlets 56 and 58, thereby considered a dual flow air ring; figure 1; paragraph [0025]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Finke (U.S. Patent 6,273,699).  As per claim 1, Finke discloses an apparatus for cooling, the apparatus comprising: at least one enclosure (45; figures 1,3) comprising a cavity (see figure 1) with operational extents further defined by a molten film cavity portion (as shown via cavity portion contained within tube 12 formed of a melted (molten) material; figure 1; column 3, lines 25-35) and a cooling element cavity portion (as shown via air section 13 (cooling element cavity portion) in annular arrangement around tube 12; figure 1; column 4, lines 10-20), the cavity operable for receiving at least a portion of cooling gas from at least one cooling element (air section 13 of cavity within enclosure 45, as shown, receiving air (cooling gas) via nozzles 39 (cooling elements) from air delivery and conditioning device 36 to adjust temperature of air streams in air section to provide a cooling area with air streams on all sides of the film tube; abstract; figure 1; column 4, lines 15-45), wherein the at least one enclosure (45) is operable to maintain a predetermined pressure differential between an inside surface and an outside surface of the molten film cavity portion (conditioning device 36 appropriately adjusts the conditions of air streams in partial air sections 38 of air section 13, in response to commands received from data processing system 27, to control cooling processes in the wall of tube 12 via annular arrangements of blowing nozzles 39 and suction nozzles or baffle plates 41, such that housing 45 (enclosure) is thereby considered capable of maintaining a predetermined pressure .
As per claim 13, Finke discloses a method for cooling, the method comprising: (a) receiving (via blowing nozzles 39; figure 1), by at least one enclosure (45), at least a portion of cooling gas from at least one cooling element (enclosure 45, as shown, receiving air (cooling gas) via nozzles 39 (cooling elements) from air delivery and conditioning device 36 to adjust temperature of air streams in air section to provide a cooling area with air streams on all sides of the film tube; abstract; figure 1; column 4, lines 15-45), the at least one enclosure (45) comprising a cavity (see figure 1) with operational extents further defined by a molten film cavity portion (as shown via cavity portion contained within tube 12 formed of a melted (molten) material; figure 1; column 3, lines 25-35) and a cooling element cavity portion (as shown via air section 13 (cooling element cavity portion) in annular arrangement around tube 12; figure 1; column 4, lines 10-20); and (b) maintaining, by the at least one enclosure, a predetermined pressure differential between an inside surface and an outside surface of the molten film cavity portion (conditioning device 36 appropriately adjusts the conditions of air streams in partial air sections 38 of air section 13, in response to commands received from data processing system 27, to control cooling processes in the wall of tube 12 via annular arrangements of blowing nozzles 39 and suction nozzles or baffle plates 41, housing 45 (enclosure) maintaining a predetermined pressure differential between an inside surface and an outside surface of tube 12 (between an inside surface and an outside surface of molten film cavity portion); figures 1-3; column 4, lines 5-45).
As per claims 8 and 20, Finke discloses the apparatus according to claim 1 and the method according to claim 13, respectively, and further discloses wherein the cooling element cavity portion comprises a plurality of cooling elements (39, as shown; figure 1), each one of the plurality of cooling elements providing at least a portion of the cooling gas received by the cavity (as shown, each of the plurality of nozzles 39 (cooling elements) providing air (cooling gas) from air delivery and conditioning device 36 to adjust temperature of air streams in air section to provide a cooling area with air streams on all sides of the film tube, shown via individual partial air sections 38 of air portion 13 receiving a portion of air (cooling gas); figure 1; column 4, lines 5-45).

Claim(s) 1, 11-13, and 23-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Herrington (U.S. Patent 4,022,558).  As per claim 1, Herrington discloses an apparatus for cooling, the apparatus comprising: at least one enclosure (34; figures 1-3) comprising a cavity by considered to maintain a predetermined pressure differential between an inside surface and an outside surface of film tube 16 of molten film cavity portion; figures 1 -3, 5; column 6, lines 30-55; column 7, lines 20-45).
As per claim 13, Herrington discloses a method for cooling, the method comprising: (a) receiving (via apertures 43; figures 1, 5), by at least one enclosure (34), at least a portion of cooling gas from at least one cooling element (as shown, area Y receiving cooling gas, supplied from pump 36 and hollow cooling rings 34, through apertures 43 of ring insert elements 40 (cooling elements); figures 1,5; column 6, lines 30-60), the at least one enclosure comprising a cavity (see figure 1) with operational extents further defined by a molten film cavity portion (area within molten thermoplastic tube 16; figures 1, 5; column 7, lines 20-40) and a cooling element cavity portion (32; figure 1; column 6, lines 40-45; column 7, lines 35-40); and (b) maintaining, by the at least one enclosure, a predetermined pressure differential between an inside surface and an outside surface of the molten film cavity portion (air is fed into molten thermoplastic tube 16 via means 14, 18 to maintain a controlled pressure within the bubble as the tube cools and proceeds downstream, and high velocity fluid travelling parallel to the film in area Y via apertures 43 causes a pressure drop preventing tubing from contacting rings 34 when in molten condition, the enclosures 34 thereby considered to maintain a predetermined pressure differential between an inside surface and an outside surface of film tube 16 of molten film cavity portion; figures 1-3, 5; column 6, lines 30-55; column 7, lines 20-45).
As per claims 11 and 23, Herrington discloses the apparatus according to claim 1 and the method according to claim 13, respectively, and further discloses wherein the at least one cooling element (40) is a divergent cooling element having a divergent cooling 
As per claims 12 and 24, Herrington discloses the apparatus according to claim 1 and the method according to claim 13, respectively, and further discloses wherein the at least one enclosure (34) comprises a plurality of enclosures (see figures 1-2), each one of the plurality of enclosures operable for receiving (via slots 49 about periphery of opening 38; figure 1; column 6, lines 30-65) at least an associated portion of cooling gas to maintain an associated predetermined pressure differential (as shown; figures 1-2; column 4, lines 5-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brampton.  As per claims 10 and 22, Brampton discloses the apparatus according to claim 1 and the method according to claim 13, respectively. Brampton fails to disclose wherein the at least one cooling element is a triple flow air ring. Brampton does disclose wherein the at least one cooling element is dual flow air ring (as shown, disc-shaped air cooling ring 42 (cooling element) comprising annular outlets 56 and 58, thereby considered a dual flow air ring; figure 1; paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Brampton's air cooling ring to have three ports, rather than the two ports shown (Brampton, paragraph [0024], figure 1), thereby considered a triple flow air ring, because, as Brampton discloses, any arrangement and shape of annular outlets of the cooling ring may be utilized to direct air into the cavity (Brampton, paragraph [0025]), and because such a modification would only comprise a mere duplication of parts.




Allowable Subject Matter
Claims 3, 5-7, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1+3 and 13+15, and their respective dependents claims 2, 4-12, 14, and 16-24, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,391,397. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely differently worded versions of the ‘397 claims and therefore not patentably distinct therefrom, as they are effectively anticipated by the patented claims.

Claims 1+3, and their respective dependents claims 2-5 and 7-12, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1  of copending Application No. 14/997082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are merely broader versions of the ‘397 claims and therefore not patentably distinct therefrom, as they are effectively anticipated by the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742


/MONICA A HUSON/Primary Examiner, Art Unit 1742